Citation Nr: 0507173	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a an increase rating for internal derangement, 
right knee, residuals of fractured patella with degenerative 
joint disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from January 1941 to 
January 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the rating for the veteran's right knee 
disability to 20 percent.  A notice of disagreement was 
received in February 1997, a statement of the case was issued 
in April 1997and a substantive appeal was timely received in 
February 1998.  The veteran and his spouse testified at a 
personal hearing at the RO in June 1997.  By rating decision 
in December 1999, the RO increased the right knee disability 
rating to 40 percent. 

In March 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

From July 7, 1996, the veteran's service-connected 
disability, described for rating purposes as internal 
derangement, right knee, residuals of fractured patella with 
degenerative joint disease, has been productive of subjective 
complaints of pain, limitation of flexion to approximately 97 
degrees and moderate instability requiring a brace and 
resulting in a disability picture which more nearly 
approximating marked knee disability. 




CONCLUSION OF LAW

The criteria for entitlement to a 40 percent disability 
rating (but no higher) from July 7, 1996, for internal 
derangement, right knee, residuals of fractured patella with 
degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5262 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in April 2003, which was 
after the January 1997 rating decision on appeal.  Thus, 
notice was not given in accordance with the requirements set 
out by the Court in Pelegrini.  Nonetheless, the Board finds 
that this constitutes harmless error.  See 38 C.F.R. 
§ 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In an April 2003 RO letter, as well as the April 1997 
statement of the case and the September 1997, December 2002, 
and July 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, which party was responsible 
for obtaining the evidence, and the need to submit any 
evidence in his possession that he deemed relevant to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The collective 
effect of these VA communications satisfied VCAA notice 
requirements as to the issues on appeal.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Pertinent service 
medical records, VA medical records and private medical 
records are on file.  As the veteran has been afforded 
several VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has assigned a 20 percent rating for the veteran's 
right knee disability for the period from July 7, 1996, to 
June 18, 1999, and a 40 percent rating thereafter.  Turning 
to the Diagnostic Codes applicable to knee disabilities, the 
Board notes that a 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 30 percent rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
There is no rating in excess of 20 percent available under 
Diagnostic Codes 5258 and 5259.  A 30 percent rating is 
warranted under Diagnostic Code 5260 when flexion of the leg 
is limited to 15 degrees or less and a 30 percent disability 
rating is warranted under Diagnostic Code 5261 when extension 
of the leg is limited to at least 20 degrees.  A 30 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with marked 
knee or ankle disability.  There is no rating in excess of 20 
percent available under Diagnostic Code 5263.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

The Board also notes that a recent General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The medical evidence of record shows that the veteran 
underwent a VA examination in September 1996.  The veteran 
reported wearing a brace on his right knee and having 
constant right knee pain.  He reported that his right knee 
cracks frequently and the pain increases in cold weather.  
The veteran reported that his right knee and leg would swell 
on occasion, but he denied any erythema or redness.  On 
physical examination, the examiner noted that the veteran 
walked with a limp and used a cane.  The veteran was unable 
to walk on his heels or toes because of right knee pain and 
discomfort but he had normal range of motion of the right 
knee.  The veteran's reflexes were decreased in the right 
patellar area as well as in the right leg.  The veteran also 
had decreased vibratory sense in both legs.  However, the 
veteran had normal proprioception and normal warm to cool 
sensation in the right leg.  The veteran had mild crepitation 
with flexion and extension of the right knee, but there was 
no obvious laxity of the cruciate ligaments, no effusion and 
no erythema.  The veteran did have some mild tenderness to 
palpation near the patellar area on the lateral side.  The 
examiner's assessment was right knee degenerative joint 
disease, status post fracture of the right patella with 
hyperextension injury in 1944.  The examiner noted that the 
veteran appeared to be fairly limited in his activities due 
to his right knee.  The examiner also noted that recent 
radiographic images of the right knee from August 1996 showed 
osteophytic spurring of the tibial spine.  A small, loose 
body was noted, but otherwise the bones appeared normal for 
age without significant joint space narrowing, fracture or 
effusion.

The veteran underwent a VA examination in August 1999.  The 
veteran reported constant pain primarily along with medial 
joint space of the right knee.  He stated that the pain was 
aggravated by activity and somewhat relieved by rest.  He 
used a brace and walked with a cane.  Physical examination 
revealed an antalgic limp on the right side.  He was wearing 
a metallic unloading brace on the right knee.  The veteran 
had 10 degrees of genu valgum bilaterally.  The veteran had 
flexion of the right knee to 97 degrees with no evidence of 
effusion or crepitation.  He had guarded motion of the right 
knee with medial joint space tenderness.  McMurray and 
Lachmann testing were within normal limits.  The examiner's 
diagnosis was degenerative joint disease of the right knee, 
postoperative status, secondary to service-connected injury.  
Radiographic images revealed no acute bony changes or 
effusions with joint spaces maintained.

The veteran underwent a VA examination in November 2002.  The 
veteran reported pain in the right knee with some swelling 
and giving way.  He also reported occasional nighttime knee 
pain.  He reported wearing a custom-made brace that he said 
helped greatly with his knee stability.

On physical examination, the veteran's gait was normal 
without a limp.  There was no effusion.  There was mild 
medial joint line tenderness and slight tenderness along the 
medial side of the patella.  Range of motion was 0 to 110 
degrees.  The knee was stable to varus-valgus stress testing 
and anterior drawer, Lachmann's and McMurray's testing were 
all negative.  Active flexion and extension produced a small 
amount of crepitus.  The examiner noted that the radiographic 
images showed no evidence of arthritis or old patella 
fracture.

The veteran underwent a VA examination in June 2004.  The 
examination report showed that the veteran complained of pain 
and instability in his right knee.  The veteran denied any 
swelling.  The veteran stated that his pain limited his 
walking to 15 to 20 minutes and limited his ability to drive.  
On physical examination, the veteran's right knee range of 
motion was from 0 to 130 degrees.  There was medial and 
lateral tenderness and minimal crepitus with flexion.  There 
was no laxity.  Lachmann's testing and movement of the 
patella were normal and evoked no pain.  The examiner's 
diagnosis was degenerative joint disease of the right knee 
with status postoperative procedure in 1943 and 1993 with 
continued knee pain and moderate instability of the knee 
which was contained by a knee brace.  The examiner noted that 
while there was slight pain on flexion, there was no 
additional limitation with repetitive use and no additional 
limitation with flare-ups.  There was also no gross 
expression of instability of the knee.  

Although there has been some fluctuation of various symptoms 
associated with the veteran's right knee disability sine 
1996, after considering the overall record the Board finds 
that the veteran's right knee disability picture over the 
entire period covered by this appeal has more nearly 
approximated that required for a 40 percent rating under 
Diagnostic Code 5262.  The veteran's complaints of pain have 
been consistent and the Board has no reason to doubt the 
veteran's credibility in that regard.  VA treatment reports 
and examination reports have all made reference to the fact 
that the veteran's activities are fairly limited as a result 
of the right knee disability.  It has been reported that he 
walks with a limp.  Examination in August 1999 showed that he 
wore a brace.  As early as 1997 the veteran was reporting 
that he has been supplied a knee brace.  The Board finds that 
a 40 percent rating is warranted from July 7, 1996, under 
Diagnostic Code 5262. 

However, although the veteran suffers marked right knee 
disability requiring a brace, there is no basis under 
applicable rating criteria for a rating in excess of 40 
percent.  The demonstrated limitation of flexion to 97 
degrees would only warrant a 10 percent rating under Code 
5260 when additional functional loss due to pain is 
considered.  Further, although there is evidence suggesting 
moderate instability, this would only warrant a 20 percent 
rating under Code 5257.  Separate ratings for arthritis with 
limitation of motion and instability are permissible, but in 
this case the veteran would not benefit by assignment of a 10 
percent rating for limitation of flexion and a separate 20 
percent rating for moderate instability.  The Board further 
notes that a 40 percent rating is the highest available 
rating under Code 5262.  Ratings in excess of 40 percent are 
available under Code 5256 for ankylosis, but the veteran in 
this case does not suffer ankylosis of the right knee.  In 
sum, the 40 percent rating assigned by the Board in this 
decision for the period from June 17, 1996, and thereafter is 
the highest rating which may be assigned under applicable 
rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein. 


ORDER

A 40 percent rating from July 7, 1996, is warranted for 
service-connected internal derangement, right knee, residuals 
of fractured patella with degenerative joint disease.  The 
appeal is granted to this extent, subject to applicable laws 
and regulations governing payment of VA benefits. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


